Blackburn, Judge.
In Dept. of Transp. v. Bridges, 222 Ga. App. 19 (473 SE2d 765) (1996), we affirmed the trial court’s denial of the Department of Transportation’s motion for summary judgment. The Supreme Court granted certiorari and reversed our decision in Dept. of Transp. v. Bridges, 268 Ga. 258 (486 SE2d 593) (1997). Accordingly, our judg*177ment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
Decided August 18, 1997.
Michael J. Bowers, Attorney General, George P. Shingler, Deputy Attorney General, Jeffrey J. Davis, Assistant Attorney General, Dwyer, White & Sapp, Anne W. Sapp, for appellant.
Moore, Ingram, Johnson & Steele, John H. Moore, Bentley, Bentley & Bentley, Fred D. Bentley, Jr., Maddox, Maddox & Maddox, Lynwood A. Maddox, Moore & Rogers, G. Phillip Beggs, Linda W. Brunt, for appellee.

Judgment reversed.


Andrews, C. J, McMurray, P. J., Birdsong, P. J., Pope, P. J., Beasley, Johnson, Smith and Ruffin, JJ, concur.